MANNING, J.
The bill in this cause was filed by appellee to obtain payment of a debt due to him from appellant, Huggins Cleveland, for a sale made to the latter in September, 1866, by complainant, Williamson, of his one-half interest in the machinery, platforms and other structures, belonging to them as partners, of a cotton pickery establishment in Mobile. The things thus sold were erected on lots of Wm. F. Cleveland, father of said Huggins, in 1865, at an expense of $10,000 to the partnership, under an oral agreement and assurance of said Wm. F. “that he would execute to them a title to said lots, at a fair price, at such time as might suit them.” Without having made any offer to said Wm. F. to pay him for the lots, Williamson and Huggins Cleveland, in September, 1866, agreed to dissolve their partnership, and the former made to the latter the sale before mentioned, and “ relinquished the possession of said pickery and its appurtenances to Huggins Cleveland, who, on the same day, assumed the entire property, possession and management thereof. The parties understood this transaction to be a cash sale, allowing to the purchaser a short, undefined indulgence to arrange for the payment.” The sum to be paid was $7,500.
*403The bill charges further, that iu March preceding, (1866), without notice to, or the knowledge of, complainant, wm. F. Cleveland had, by deed of gift, conveyed the lots on which these structures were erected to Cecelia Cleveland, wife of . .said Huggins; and that the latter had not paid the sum aforesaid ; and complainant believes and charges “ that he has no power at law to collect said debt, or any part thereof, from Huggins Cleveland.”
Defendants below (appellants in this court) demurred to the bill, among other grounds not specific enough according to our statutes, that the debt sued for is barred by the statute of limitations. This cause of demurrer is well assigned. Complainant has too long delayed to bi’ing his suit.
The decree of the chancellor, overruling the demurrer, . must be reversed, and the bill be dismissed.